DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication in response to Amendment after Non-Final Action filed 1/7/2021.
Claims 1-20 are pending. Claims 17-20 are withdrawn. 
Previous rejections of the claims under 35 USC 103 are modified in view of the claim amendments. 
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited art fails to teach or suggest the amended claims with respect to the use of a second hydrogen stream in the isomerization step wherein the second hydrogen stream is not taken from a same recycle loop as the first hydrogen stream for hydroprocessing. Specifically, applicant argues that Kokayeff, cited for separation of liquid and gaseous components, teaches the use of hydrogen streams coming from the same recycle loop for both hydrotreating and isomerization. See page 7-8. Further, Applicant points out that Xu merely teaches using a hydrogen feed in the hydrotreating reactor but does not teach the source of hydrogen. Therefore, applicant argues that Xu does not teach hydroisomerizing a stripped hydroprocessed stream in the presence of a second hydrogen not taken from the same recycle as the first. See page 7 and 8. Holtzer, like Xu, merely teaches using a second hydrogen stream without teaching its source. 
Applicant’s arguments have been considered but are not persuasive. In response, Xu teaches using two hydrogen streams. The hydrogen streams are not shown in the figure and the exact source not disclosed. While Xu does not teach the source of the hydrogen, Xu also does not teach recycle of any hydrogen. There is no reason to believe the second hydrogen comes from a recycle loop. Further Xu mentions reducing “the outside hydrogen that must be brought . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0291202) in view of Kokayeff (US 2015/0001129).
With respect to claims 1, 4-6, 8, 9 and 11, Xu teaches a process for dewaxing a distillate fuel boiling range feed (abstract). Xu teaches a hydrocarbon feed 105 is introduced into a hydrotreatment reactor 110 and treated under hydrotreating conditions to produce effluent 115 (0035; figure 2). Hydrotreating conditions include a total pressure up to 20.7 MPa (0051). Effluent 115 is separated in a separation stage 170, such as in a stripper or gas-liquid separator, to produce a gas phase product 171 and liquid effluent 117 (0035; 0031). Xu teaches an intermediate separation stage 170 for removing gases from the effluent with examples including a stripper or gas-liquid separator (0035; 0031). 
The liquid effluent 117 is then passed to dewaxing stage 120 under dewaxing conditions to produce a dewaxed effluent 125 (0035). Dewaxing includes catalytic dewaxing in the presence of hydrogen under hydroisomerization conditions (compare 0025) over a dewaxing catalyst selected from molecular sieves such as crystalline aluminosilicates (zeolites) or silico-aluminophosphates (SAPOs) having an optional binder and metal hydrogenation component (0021-0024). The reactions include mild hydrocracking and isomerization (0021). This stage is equivalent to hydroisomerizing over a hydroisomerization catalyst. The dewaxing pressure may be at least 1.4 MPa or alternatively may be 5.5 MPa or less (0025) or up to 10.4 MPa (0049). Xu does not teach he pressure of the hydroisomerization reaction relative to the hydroprocessing reaction. However, Xu teaches in embodiment 4 wherein the hydroisomerization pressure may be up to 10.4 MPa and the hydroprocessing reactor is 
Xu teaches wherein the effluent from the first hydrotreating reactor may be subject to separation, including in a gas-liquid separator or stripper, to remove a gaseous fraction from the distillate prior to sending the distillate to the hydrodewaxing reaction zone. Xu does not explicitly teach both a separator and stripper and is silent regarding wherein the stripping said liquid stream occurs using a reboiled stream.
First, the use of these two known separation steps in series does no more than produce the expected result of additional separation of gases from the liquid and thus would have been obvious on its own. Additionally, in the analogous art of hydroprocessing, Kokayeff teaches hydroprocessing followed by separation 16 followed by hydrotreating for dewaxing or isomerization (figure; 0026; 0063). The intermediate separation section 16 may include a series of gas-liquid separators 120 130 stripping column 70 and a fractionation column 80 (0055-0059). Both columns may include steam stripping or by reboiling (0055-0059; 0021). Further, the fractionator 80 may have a side draw stripper 87 which strips the diesel fraction 86 before passing the fraction to the dewaxing/isomerization reactor 92 (figure; 0059).  The series of separators, strippers, and fractionator allows removal of gas components and isolation of a distillate product fraction for further treating (0026; 0055-0062).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select the series of separation step of Kokayeff as the means of separation gas and liquid components from the hydroprocessed effluent of Xu because Xu teaches a desire to separate gas and liquid components between stages and Kokayeff teaches a specific configuration for such separation between hydroprocessing and hydrodewaxing stages.
claims 2 and 3, Xu teaches wherein the feed to the dewaxing stage is a distillate range feed with an IBP of at least 200 F (93C) and an end point of 800 F (427 C) or less (0010; 0015). Where there is an upstream hydrotreating reactor, the distillate is be first treated under conditions for reducing sulfur (0028-0029) and the gases removed. The distillate product is then further dewaxed, thus is expected to still fall within in encompassing or overlapping ranges for IBP and EBP. 
With respect to claim 7, Xu and Kokayeff do not teach wherein the stream stripped by reboiler comprises no more than about 1 wt.% water. However, where the same stream is stripped using the same bottoms fraction to remove gaseous components, it is expected that the same water removal would be achieved. Further, given steam is not being utilized and the temperature of the stripper, it is expected that water would be removed to less than 1%. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20140291202) in view of Kokayeff (US 20150001129) as applied to claims 1-9 above, and further in view of Holtzer (US 20130264246).
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20140291202) in view of Kokayeff (US 20150001129) and further in view of Holtzer (US 20130264246).
With respect to claims 10 and 12-16, Xu teaches the limitations as discussed above with respect to claims 1-9 and 11 and applied here equally. Xu teaches wherein effluent from the first hydrotreating reactor may be subject to separation, including in a gas-liquid separator or stripper, to remove a gaseous fraction from the distillate prior to sending the distillate to the hydrodewaxing reaction zone. Kokayeff teaches wherein the intermediate separation section 16 may include a series of gas-liquid separators 120 130 stripping column 70 and a fractionation column 80 (0055-0059). Both columns may include steam stripping or reboiling (0055-0059; 0021). Further, the fractionator 80 may have a side draw stripper 87 which strips the diesel 
Xu teaches wherein dewaxing is used to improve one or more cold flow properties of a distillate or hydrotreated effluent fraction (abstract; 0003; throughout). Xu recognizes that the benefit of cold flow property improvement comes at a cost of resources (0003). Xu fails to teach bypassing said stripped hydroprocessed stream around a hydroisomerization reactor and terminating said hydroisomerization step.
Holtzer teaches a series of hydroprocessing and interstage separation steps in various configurations with a downstage hydrodewaxing step. Holtzer teaches that the downstream dewaxing reactor may be utilized where the effluent fraction requires additional aromatic saturation and/or dewaxing or the reaction zone 350 may be bypassed where the product does not require additional upgrading (Figure 8; 0065). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bypass the downstream hydrodewaxing reactor where the additional processing to improve the stripped liquid is not required in the process of Xu as shown in Prentice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771        
                                                                                                                                                                                                /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771